Boardman, J.:
If coupons separated from their bonds are in law to be considered as representatives of money, and subject to the same rules as bank bills and other negotiable instruments payable in money to bearer, this judgment is correct. It is no longer to be doubted that a bona fide purchaser of government or corporation bonds for the payment of money, negotiable by delivery, will be protected in his title, even against the true owner, if they were purchased in the ordinary course of business. (Seybel v. Nat. Currency Bank, 54 N. Y., 288, and cases cited.) I think it is about as well settled that ordinary coupons like those in suit aré negotiable promises for the payment of money, after they are detached from the bonds, and are in law treated and regarded as bank bills, currency, or the original bonds. (Murray v. Lardner, 2 Wall., 110; Spooner v. Holmes, 102 Mass., 503; Nat. Exch. Bank v. Hartford R. R. Co., 8 R. I., 375; Commonwealth v. Emigrant Industrial Savings Bank, 98 Mass., 12; Clark v. Iowa City, 20 Wall., 585.) Coupons are substantially a minute repetition of what is contained in more concise terms in the bond. They are attached to the bond to be separated therefrom at the convenience of the holder, and to be thereafter negotiated as money, or the representative of money, by simple delivery. Such is in fact the use made of them. They are purchased by banks and bankers as foreign bank notes or gold are purchased. No reason can be seen why a distinction is justifiable.
The referee has found that plaintiff was a purchaser in good faith, in the usual course of business, for full value, of these coupons, and that he had no notice that the seller was not the owner. The evidence abundantly sustains such findings. This, it seems to me, disposes of the whole case.
There was no error prejudicial to the defendant in the admission *696of the evidence of the manner in which these coupons are treated and considered in commercial circles. The fact proved stood admitted by the pleadings. But upon the face of the instruments, the law declared their character to be just what was testified to. In no way was it possible that such evidence, if illegal, could harm the defendant.
The judgment should be affirmed, with costs.
Present—Learned, P. J., Boardman and James, JJ.
Judgment affirmed, with costs.